Citation Nr: 1113676	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to July 1983 and from August 1, 1991 to August 30, 1991 in the Army National Guard.  He had numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard from January 1984 to July 1995 before being discharged in July 1998.

This matter is before the Board of Veterans' Appeals (Board) from October 2006 rating and administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for HIV.

On appeal in July 2009 and February 2010, the Board remanded the case for additional development.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was first diagnosed with HIV in 1996, and that he was discharged from the Army National Guard in 1998 because he had tested positive for the disease.  

The Board remand order directed the RO to obtain an examination and opinion addressing the medical relationship, if any, between current HIV and service.  The record shows that the Veteran could have contracted the HIV infection during a period of ACDUTRA.  The Veteran most recently served on ACDUTRA from April 30, 1994 to July 7, 1994; July 25, 1994 to August 19, 1994; and from July 6-7, 1995.  

A June 2010 VA examination report shows that the Veteran gave a history of being diagnosed with HIV in 1996.  The examiner noted that personnel records did not support the Veteran's contention that he was discharged from the National Guard because he had HIV.  The examiner noted that while the claim file contained a positive HIV test dated January 1998, there was no history of opportunistic infections or other diagnosed disorders that would otherwise serve to document the timing of HIV positivity.  The examiner wrote "if this patient's period of service extends to July, 1998, then it is definite that he became HIV positive prior to discharge."  He also wrote "if a determination needs to be made that [the Veteran] was HIV positive in 1996, this cannot be determined with certainty without specific documentation of a positive lab test."  He then noted that the Veteran's CD4 count in 1998 was very low, and that a low CD4 generally takes "a few years" to develop.  Therefore, he determined that "it is more likely than not" that the Veteran had HIV for "at least two years prior" to January 1998.  However, in the very next sentence the examiner wrote "it is more likely than not that [the Veteran] became infected with the HIV virus as far back as January, 1996."  It is unclear whether the examiner was aware of the dates of the Veteran's periods of ACDUTRA.  In any event, the opinion is somewhat contradictory and suggests that the Veteran could have contracted the HIV infection during one of his last periods of ACDUTRA. 

The Board remand order also instructed the RO to obtain records of VA treatment from the West Los Angeles, California VAMC from January 1992 to February 1998.  The RO requested and received treatment records from VAMC West Los Angeles from February 1998 to the present.  Those records are duplicative of evidence already in the claim file.  However, they confirm that the Veteran was seen at that facility between 1991 and 1998.  Specifically, there are chest X-ray reports dated 1991 and 1996, and lab results dated November 1996.  Furthermore, West Los Angeles treatment records dated 1999 indicate that the Veteran "did the alcohol program here in 1994."  The Greater Los Angeles Healthcare System operates a tertiary care facility including long term care and domiciliary.  A December 2010 Report of Contact shows that the Veteran has provided contact names and phone numbers for purposes of requesting records from the West Los Angeles VAMC.  In addition, during the June 2010 VA examination, the Veteran reported that he was hospitalized with pneumonia in 1996 or 1997 at the Loma Linda VA hospital.  These records may be important in determining the onset date of the Veteran's HIV and VA should obtain and consider them.




Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent records of VA treatment from the West Los Angeles, California VAMC and the Greater Los Angeles Healthcare System from January 1991 to February 1998, and from the Loma Linda, California VAMC from January 1996 to December 1997.  A copy of any negative response(s) should be included in the claim file.

2. Then, return the June 2010 VA examination report to the examiner who conducted the examination.  The examiner must review the entire record and prepare an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's HIV had its onset in or is medically related to the Veteran's periods of ACDUTRA from April 30, 1994 to July 7, 1994; July 25, 1994 to August 19, 1994; or July 6-7, 1995.  

If the examiner who conducted the June 2010 VA examination cannot be found, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by the appropriate medical professional to determine whether the Veteran's HIV had its onset in or is medically related to any of the above-referenced periods of ACDUTRA.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

